DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3 recite:
- extracting color characteristic values, and 
- analyzing by a data processing module.
Claim 1 further recites:
- storing values in a memory.
	The limitation of extracting color characteristic values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – using a digital image processing module, a memory, and a data processing module to perform analysis and storing steps.  The processors (processing modules) in both steps are recited at a high level of generality (i.e. as a generic processors performing generic computer functions of extracting 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using processors to perform the extracting and analyzing steps amount to no more than mere instructions to apply the exception using a generic computer component.  The claim does further include the requirement of capturing a digital color image, but the use of digital cameras and color images is known in the prior art and therefore the limitation does not amount to significantly more than the judicial exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  
In further regard to claim 2, the process of extraction is repeated which also does not amount to any more in terms of additional elements than claim 1.
In further regard to claim 3, the claim further requires optical spectroscopy and infrared pyrometry, but each of these elements are further well known in the prior art and therefore do not amount to significantly more than the judicial exception.  The claim further requires comparing values but this amounts to a mental step or math, there is no further practical application.

Claim 6 further includes a control module, but the claim only requires that the values are modified.  There is no guidance as to what values are modified or what modified exactly means so the step is still recited with a degree of generality.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
- digital image capture means in claim 1: configured to capture a color image
- digital image processing module in claim 1: used to extract color characteristics
data processing module in claim 1: configured to analyze the extracted color characteristics and 
- control module in claim 6: configured to modify deposition values.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  That is:
- digital image capture means: is being interpreted as a digital camera, digital frame camera or CCD sensor and equivalents thereof; 
- digital image processing module: is being interpreted to cover a part configured to interact between the digital image capture means and the data processing module, used to extract data from a digital image, and equivalents thereof
- data processing module: is being interpreted to cover a part that is capable of analyzing the data from the digital image processing module and further to determine process values based on such data, such as a CPU, and equivalents thereof and
- control module is being interpreted as a controller.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3 include a preamble of forming a microwave CVD assisted deposition for diamond and then requires a capturing step related to growing at least “one growing diamond layer” but there is no specific nexus to require that the diamond layer is grown by the same method in the preamble. 
Claims 1-3 also require extracting “color characteristic values” but this term is not sufficiently defined. Claim 8 clarifies the possible characteristics but the definition is not imported either from the specification or the dependent claims (the term is not held as “defined” in the specification).  It is initially indefinite as to what a “color characteristic” is – i.e. such as apparently further defined in claim 8, but also further indefinite because it is not clear what values would be assigned to the characteristics.  For example, it is not clear how the characteristics of hue, saturation, brightness, brilliance and the encoded colors are ‘valued’ and there is no guidance provided.  It is particularly unclear how a color and also how brilliance, which is a measure of brightness, is given a value.  
Regarding claims 1 and 8, the characteristics do not seem to be all related to color – hue, saturation, brightness and brilliance are all related either to shade or the amount of light, with no specific link to color.  Therefore it is not clear that the term “color” requires anything more than different shades of gray, for example. This calls into question what is exactly the breadth of what is meant by a “color image” in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grotjohn (2017/0271132) in view of Kazahaya (2006/0216515) and Misra (WO2014/035344).
	Grotjohn teaches a method for monitoring the growth conditions of a microwave plasma diamond deposition process (see abstract), the method being implemented by a monitoring device, the method comprising:

- analyzing by a data processing module the data extracted from the image – see as per [0051] wherein a computer including a control system is used to analyze and store the data gathered (see memory coupled to the computer) – the data gathering and analyzation is described as happening in “real time” [0007], therefore understood as during growth.  The claim only requires a detection of values and the teachings of Grotjohn include the same.
	Grotjohn teaches all elements of the claim except specifically for the taking a color image and therefore specifically extracting color characteristic values.
	Kazahaya, however, teaches that helpful information about the growth of a diamond film by CVD can be determined from a color image of the diamond film [0057].  	Furthermore, Misra teaches a process including the use of a camera and other instruments to measure data during the formation of a diamond layer by microwave assisted CVD, see Fig. 6 (including in situ adjustment) and related text, particularly the use of a camera (p7-8) and various other detectors (p8). It is particularly noted that the discussion of diffraction patterns (p9) being detected indicates that color data is being determined and used in the process.  
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to employ a color image as taught by Kazahaya and in the method of Grotjohn as the color information helps to provide useful data as per Kazahaya such as surface unevenness.  One would combine the methods with the further guidance of Misra that color information is helpful and applicable to in-situ (i.e. during diamond 
	In further regard to the “storing in a memory”, Grotjohn further teaches storing values in memory and/or a computer readable storage medium [0051]. Misra also specifically teaches that such measuring and detecting is used to “collect information”.
	Regarding claim 2, all elements are met as per above.  The combined art teaches a continuous collection of data and therefore the ‘extraction step’ is repeated at different times as claimed.  The elements related to being followed by a step of determining a distribution of color characteristics is purely a mental step and understood as completed by the combined prior art process as the process comprises in situ adjustments therefore it is understood that the color characteristics distribution are determined.
	Regarding claim 3, Misra teaches the use of spectroscopy and pyrometry is well known in the diamond art [0003-05], therefore to add such measurements into the system and method would have been routine to one of ordinary skill.
Regarding claims 4 and 5, the steps of ‘determining’ as claimed are mental steps, but in any case wherein the combined prior art teaches in situ adjustments, understood as performed.  The claims lack any actual requirement to adjust values.
	Regarding claim 6, as described by Grotjohn, the system includes a control module which is capable of controlling the system [0051].  While not explicitly described as a control module, it is understood to be the same as the computer is also described as having a processer which as noted is equivalent to the claimed processing module.
	Regarding claim 8, Kazahaya teaches color shade which broadly is related as described to hue.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715